Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/12/2021), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending. This application is a continuation  of 16/198417 which was issued as 11361981.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11361981 Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason discussed below.
The comparison below indicates common elements which are underlined in both cases.

Instant claim 1
Claim 1 of 11361981
A substrate support for supporting a plurality of substrates, comprising: a plurality of substrate support elements having a ring shape and configured to support a plurality of substrates in a vertically spaced apart relation; and a plurality of substrate lift elements interfacing with the plurality of substrate support elements and configured to simultaneously selectively raise or lower substrates off of or onto respective substrate support elements.
A substrate support for supporting a plurality of substrates, comprising: a plurality of substrate support elements, each having a ring shape with a central opening to support a single substrate, wherein the plurality of substrate support elements are coupled to one or more support arms that are coupled to a support base configured to support a plurality of substrates in a vertically spaced apart relation along a central axis passing through the plurality of substrate support elements; and a plurality of substrate lift elements interfacing with the plurality of substrate support elements and configured to simultaneously selectively raise or lower substrates off of or onto respective substrate support elements, wherein the plurality of substrate lift elements are coupled to one or more lift arms that are coupled to a lift base, wherein the lift base includes one or more guide pins that interface with the support base to selectively align the lift base with the support base, wherein each of the plurality of substrate lift elements include a body and a pair of fingers having lift surfaces extending from the body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857).
Bera et al disclose a substrate support for supporting a plurality of substrates, comprising: a plurality of substrate support elements configured to support a plurality of substrates in a vertically spaced apart relation (Fig 7); and a plurality of substrate lift elements interfacing with the plurality of substrate support elements and configured to simultaneously selectively raise or lower substrates off of or onto respective substrate support elements (Fig 7 and description).
Bera et al do not disclose substrate support elements having a ring shape.
It is noted that having a ring support where the substrate is supported at the periphery or supported at every point depends upon the process. Therefore, substrates are frequently supported by ring shaped support.
For example, Moruzumi et al disclose substrates supported by ring shaped support (33 and para 43).
Regarding claim 2 Bera et al disclose slot 702 to accommodate fingers 612.
Regarding claim 3 Bera et al disclose that lift elements are movable (Fig 7 and description).
Regarding claim 5 lift base coupled to an actuator would be inherent since the lift elements are disclosed to lift the substrate. Similarly support base as in claim 6 with respect to which the lift base moves up/down would be inherent.
Regarding claim 12 sealable opening would be obvious since the lift mechanism would be for heat treatment of substrates just like the claimed invention.
Regarding claim 13, it would be intended use. The apparatus is intended to be used in a cluster tool with vacuum chambers.
Regarding claim 14, 16, 18 it would be duplication of parts not having any inventive concept. Regarding claims 16 and 18 since the relative motion between the lift base and support base gives rise to lifting mechanism having actuator coupled to support base would have been obvious.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857) and further in view of Lu et al (US 2009/0031955).
Regarding substrate support elements Bera et al do not disclose sloped support guides on support elements. Sloped support elements were however well known and used to center the substrates on its support.
Lu et al discloses such support in Fig 1B.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a sloped support guide for centering substrates on the ring support.

Claims 8-9, 11, 15 and 19 are also rejected under 35 U.S.C. 103 as being unpatentable over Bera et al (US 20160032322) in view of Moruzumi et al (US 20120240857) and further in view of Park et al (US 20040099219).
Regarding the diameter of lift base being greater is governed by mechanical convenience. 
Park et al disclose lift mechanism operating outside of stationary support elements (Fig 1). Therefore, the diameter will be greater.
It would have been obvious for one of ordinary skill in the art at the time of invention to have a lift mechanism to work from outside in for its mechanical convenience and make the diameter of lift base greater.  
Regarding claims 8-9 and 15 Bera and Moruzumi et al do not disclose guide pins extending from lift base and corresponding opening in the support base for the purpose of allowing relative motion. 
Using guide pin of an element through an opening of another to allow guided relative motion was however well known. 
For example,   Park et al disclose such an arrangement where the inner lift mechanism has pillars 21 (corresponding to guide pins) moving through opening in outer mechanism 11.
Therefore, having such an arrangement to allow smooth relative movement between the lift base and support base would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weaver et al (US 20160284578) discloses guide pin (549R) through hole 534 for guidance of the lift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716